Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/29/2020 has been entered.
This Office Action is in response to the application 15/571.053 filed on 10/29/2020; Claims 1, 4, 5, 7, 9, 12, 13, 15, and 20 have been amended; Claim 19 has been cancelled; Claims 21-22 have been added; Claims 1, 7, and 13 are independent claims.  Claims 1-18 and 20-22 have been examined and are pending. 
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mrs. Melissa E. Patterson (Reg. No.: 67,455) has agreed and authorized the Examiner to amend claims 1, 7, and 13; cancel claims 6, 12, 15, and 22.


Examiner’s Amendments
Claims
Replacing claims 1-22 as following:
1.	(Currently Amended) A system for limiting physical access to memory at a silicon level, the system comprising:
a data porch comprising:
a second subset of a plurality of hardware processors, wherein second subset of the plurality of hardware processors are to:
	receive a data request from a networked device of a plurality of networked devices via the remote input and output,
	send the data request to an analysis engine via a throttled data buffer, and
	in response to receiving a data response from the analysis engine via the throttled data buffer, provide the data response to the networked device of the plurality of networked devices via the remote input and output; and
remote input and output for connecting the second subset of the plurality of hardware processors with the plurality of networked devices;
the throttled data buffer configured between the data porch and the analysis engine, wherein the throttled data buffer to restrict a data flow from the data porch to the analysis engine to a throttled data bandwidth, wherein the data flow of the data requests and the data flow of the data responses are limited after a transmission threshold is satisfied, and wherein the throttled data buffer comprises a plurality of unidirectional memory partitions to limit a volume of requests and responses by limiting both a size and a number of datagrams that are held within the unidirectional memory partitions, wherein the throttled data buffer is to:		receive the data request from the data porch, and 		upon reaching the throttled data bandwidth, limit the data flow from the data porch to the analysis engine to the transmission threshold; and
the analysis engine comprising:
	the first subset of the plurality of hardware processors to:
	in response to a data request from the data porch via the throttled data buffer, access the memory to prepare a data response for the data request, and
		send the data response to the data porch via the throttled data buffer; and	
the memory being accessible to the first subset of the plurality of hardware processors, wherein the memory comprises data that is inaccessible to the networked device of the plurality of networked devices via the remote input and output absent the throttled data buffer.
2.	(Currently Amended) The system of claim 1, wherein the throttled data buffer comprises a shared memory, an engine read/write partition, and a porch read/write partition, and wherein the engine read/write partition is used by the analysis engine to access the shared memory and the porch read/write partition is used by the data porch to access the shared memory.

4.	(Previously Presented) The system of claim 3, wherein the data flow of the data requests is limited by a first size of the first partition, and wherein the data flow of the data responses is limited by a second size of the second partition.
5.	(Currently Amended) The system of claim 1, wherein the throttled data buffer comprises a shared memory that is managed by the analysis engine, and wherein the first subset of the plurality of hardware processors is further to:
allocate a first page in the shared memory for transmitting the data request; 
allocate a second page in the shared memory for transmitting the data response; and
deallocate the second page after the data response is received by the data porch.
6.	(Canceled) 
7.	(Currently Amended) A method for limiting physical access to memory at a silicon level, the method comprising:
receiving, by a data porch of a system, a data request from a networked device of a plurality of networked devices;
sending, by the data porch to an analysis engine via a throttled data buffer, the data request, wherein the throttled data buffer is configured between the data porch and datagrams that are held within the unidirectional memory partitions;
restricting, by the throttled data buffer of the system, a data flow from the data porch to the analysis engine to a throttled data bandwidth, wherein the data flow of the data requests and the data flow of the data responses are limited after a transmission threshold is satisfied;
upon reaching the throttled data bandwidth, limiting, by the throttled data buffer, the data flow from the data porch to the analysis engine to [[a]]the transmission threshold; 
in response to a data request from the data porch via the throttled data buffer, accessing, by the analysis engine of the system, memory to prepare a data response for the data request;
preparing, by the analysis engine, a data response for the data request;
sending, by the analysis engine, the data response to the data porch via the throttled data buffer; and 
in response to receiving the data response from the analysis engine via the throttled data buffer, using the data porch to provide the data response to the networked device of the plurality of networked devices.
8.	(Currently Amended) The method of claim 7, wherein the throttled data buffer comprises a shared memory, an engine read/write partition, and a porch read/write partition, and wherein the engine read/write partition is used by the analysis engine to 
9.	(Previously Presented) The method of claim 7, wherein a first partition of the plurality of unidirectional memory partitions is used to transmit the data request, and wherein a second partition of the plurality of unidirectional memory partitions is used to transmit the data response.
10.	(Previously Presented) The method of claim 9, wherein the data flow of the data requests is limited by a first size of the first partition, and wherein the data flow of the data responses is limited by a second size of the second partition.
11.	(Previously Presented) The method of claim 7, wherein the throttled data buffer comprises a shared memory that is managed by the analysis engine, and wherein the method further comprises:
allocating a first page in the shared memory for transmitting the data request; 
allocating a second page in the shared memory for transmitting the data response; and
deallocating the second page after the data response is received by the data porch.
12.	(Canceled) 
13.	(Currently Amended) A non-transitory machine-readable storage medium encoded with instructions executable by a processor for limiting physical access to memory at a silicon level, the machine-readable storage medium comprising instructions to:

send, by the data porch to an analysis engine via a throttled data buffer, the data request, wherein the throttled data buffer is configured between the data porch and the analysis engine, and wherein the throttled data buffer comprises a plurality of unidirectional memory partitions to limit a volume of requests and responses by limiting both a size and a number of datagrams that are held within the unidirectional memory partitions;
restrict, by the throttled data buffer, a data flow from the data porch to the analysis engine to a throttled data bandwidth, wherein the data flow of the data requests and the data flow of the data responses are limited after a transmission threshold is satisfied;
upon reaching the throttled data bandwidth, limit, by the throttled data buffer, the data flow from the data porch to the analysis engine to [[a]]the transmission threshold; 
in response to the data request from the data porch via the throttled data buffer, access, by the analysis engine, memory to prepare a data response for the data request;
prepare, by the analysis engine, a data response for the data request;
send, by the analysis engine, the data response to the data porch via the throttled data buffer; and
in response to receiving the data response from the analysis engine via the throttled data buffer, use the data porch to provide the data response to the networked device of the plurality of networked devices.

15.	(Canceled) 
16.	(Previously Presented) The system of claim 1, wherein the data porch is an isolated holding area for data packets sent to and received from other computing devices by the system. 
17.	(Previously Presented) The system of claim 1, wherein the data porch receives data packets left for collection by other computing devices. 
18.	(Previously Presented) The system of claim 17, wherein the data packets left for collection by other computing devices restricts access to sensitive areas of the analysis engine by the other computing devices.
19.	(Canceled) 
20.	(Previously Presented) The system of claim 1, wherein the plurality of unidirectional memory partitions comprise a plurality of first-in/first-out (FIFO) memory blocks. 
21.	(Currently Amended) The system of claim 1, wherein the memory accessed by the analysis engine comprises a first memory and a second memory, wherein the first hardware processors, and wherein the second memory is not accessible to the second subset of the plurality of hardware processors.
22.	(Canceled) 

Examiner's Statement of reason for Allowance
Claims 1-5, 7-11, 13-14, 16-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed a method/system/non-transitory machine-readable storage medium for throttling data access using a data. In some examples, an analysis engine is used to access memory and prepare a data response for a data request that is obtained from the data porch via a throttled data buffer.  The data response is sent to the data porch via the throttled data buffer, where the throttled data buffer has a throttled data bandwidth that limits a data flow of data requests and data responses between the analysis engine and the data porch.  In response to receiving the data response from the analysis engine via the throttled data buffer, the data porch is used to provide the data response to a networked device. 
The closest prior arts are Bogin et al. (“Bogin,” US 2005/0198459), Xu et al. (“Xu,” US 2012/0331187), Miller et al. (“Miller,” US 2013/0332681), and Allen et al. (“Allen,” US 2006/0235990) are generally directed to various aspect of the system comprises an analysis engine that is provided with a first subset of multiple processors.  A throttled data buffer is provided with a throttled data bandwidth.  A data porch is provided with a second subset of multiple processors.  The throttled data buffer is provided with a shared memory that is 
However, none of Bogin, Xu, Miller, and Allen teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 7, and 13.  For examples, it failed to teach  “sending, by the data porch to an analysis engine via a throttled data buffer, the data request, wherein the throttled data buffer is configured between the data porch and the analysis engine, and wherein the throttled data buffer comprises a plurality of unidirectional memory partitions to limit a volume of requests and responses by limiting both a size and a number of datagrams that are held within the unidirectional memory partitions; restricting, by the throttled data buffer of the system, a data flow from the data porch to the analysis engine to a throttled data bandwidth, wherein the data flow of the data requests and the data flow of the data responses are limited after a transmission threshold is satisfied; upon reaching the throttled data bandwidth, limiting, by the throttled data buffer, the data flow from the data porch to the analysis engine to the transmission threshold;” and  “sending, by the analysis engine, the data response to the data porch via the throttled data buffer; and in response to receiving the data response from the analysis engine via the throttled data buffer, using the data porch to provide the data response to the networked device of the plurality of networked devices.”
This feature in light of other features, when considered as a whole, in the independent claims 1, 7, and 13 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439
February 10th, 2021


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439